DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.  	Claims 1-34 are pending and presented for examination.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1, 12, 18, 22, and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11, 10, 15, 18, and 25 Patent No. US 9540769 (see Table 1). Although the conflicting claims are not identical, they are not patentably distinct from each other because, it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art. 









Table 1:
Patent application  No. 17/163, 777
Patent No. US 9540769
Claim 1:
A sensing roll for use in a nip press, comprising: a substantially cylindrical member having an outer surface and adapted for rotational movement; a roll cover circumferentially overlying the outer surface of the cylindrical member; and a sensing system associated with the roll cover, comprising: a first set of pressure-measuring sensors disposed in a particular configuration along the roll cover, each sensor of the first set being located at a particular cross-directional position on the roll cover; and at least one additional set of pressure-measuring sensors disposed in a particular configuration along the roll cover, each sensor of the second set being located at a particular cross-directional position on the roll cover, wherein each sensor of the first set has a corresponding sensor in the second set which is located at the same cross-directional position but is spaced apart circumferentially in an evenly spaced or unevenly spaced manner.












Claim 12:
A system for calculating and displaying a nip pressure profile for a nip press, comprising: a sensing roll configured with a second roll in a nip press, the sensing roll and the second roll adapted to rotatingly press matter therebetween in a nip region, the sensing roll having a plurality of cross-directional positions along its length, the sensing roll including a plurality of sets of pressure-measuring sensors, each sensor of the plurality of sets of sensors being disposed at a cross-directional position along the sensing roll, each sensor configured to sense and measure pressure when the sensor enters the nip region of the nip press, wherein each sensor of the plurality of sets has a corresponding sensor in each of other sets which is located at the same cross-directional position but is spaced apart circumferentially on the sensing roll, each of the corresponding sensors of the plurality of sets providing a measurement of pressure at the respective cross-directional position which is averaged to supply an average measurement to processing equipment which calculates and displays a nip pressure profile for the nip press and a nip rotational variability profile.






Claim 18:
 A method for sensing and removing the effects of rotational variability from the nip pressure profile of a sensing roll of a nip press, comprising: measuring the pressure exerted on a first sensor disposed at a particular cross-directional position on the sensing roll as the first sensor enters the nip region of the nip press; measuring the pressure exerted on additional sensors at the same cross-directional locations as they enter the nip region of the press, the additional sensors being located at the same cross-directional position as the first sensor but spaced apart circumferentially from the first sensor; and averaging the pressure measurement of the first sensor and the pressure measurement of the additional sensors and determining the nip variability profile.














Claim 22:
A method for sensing and removing the effects of rotational variability from the nip pressure profile of a sensing roll of a nip press, comprising: placing multiple sets of sensors on the sensing roll, each sensor of the multiple sets of sensors being disposed around the sensing roll for sensing pressure exhibited on the sensing roll at that sensor's location and for providing a pressure signal representative thereof, each of the sensors of the multiple sets being disposed a particular cross-directional position along the sensing roll, each sensor of the multiple sets having a corresponding sensor in the other sets which is located at the same cross-directional position and is spaced apart circumferentially on the sensing roll; measuring the pressure exerted on each sensor of the multiple sets when the sensing roll is rotating and the sensors are in the nip region of the nip press; and comparing the pressure readings of each sensor of the multiple sets with the pressure readings of the corresponding sensors of the additional sets of sensors.





Claim 30:
A method for sensing and removing the effects of rotational variability from the nip pressure profile of a sensing roll of a nip press, comprising: providing a sensing roll having a working length and a plurality of cross-directional positions disposed along the working length; placing multiple pressure-measuring sensors at each cross-directional position, the plurality of sensors being spaced apart circumferentially from the other; measuring the pressure exerted on each sensor at each cross-directional location as the sensor moves into the nip region of the nip press; averaging the pressure measurements from each sensor of a pair to determine an average pressure measurement at each cross-directional position; and utilizing the average pressure measurements from each cross-directional position to provide a nip pressure profile for the nip press.






Claim 11:
A sensing roll for use in a nip press, comprising: a substantially cylindrical member having an outer surface and adapted for rotational movement; a roll cover circumferentially overlying the outer surface of the cylindrical member; and a sensing system associated with the roll cover, comprising: a first set of pressure-measuring sensors disposed in a particular configuration along the roll cover, each sensor of the first set being located at a particular cross-directional position on the roll cover; and at least one additional set of pressure-measuring sensors disposed in a particular configuration along the roll cover, each sensor of the at least one additional second set being located at a particular cross-directional position on the roll cover, wherein each sensor of the first set has a corresponding sensor in each of the at least one additional set of pressure-measuring sensors which is located at the same cross-directional position and spaced apart circumferentially in an evenly spaced manner, and wherein the first set and the at least one additional set of pressure-measuring sensors comprises n sets of sensors, wherein each sensor of a one of the n sets has a corresponding sensor in the remaining n−1 sets, each corresponding sensor being located at the same cross sectional position and spaced 360°/n apart circumferentially from an adjacent sensor, each set of sensors forming a partial helix which extends about 360°/n around the sensing roll.
Claim 10:
A system for calculating and displaying a nip pressure profile for a nip press, comprising: a sensing roll configured with a second roll in a nip press, the sensing roll and the second roll adapted to rotatingly press matter therebetween in a nip region, the sensing roll comprising a plurality of cross-directional positions along its length, the sensing roll comprising a plurality of sets of pressure-measuring sensors, each sensor of the plurality of sets of sensors being disposed at a cross-directional position along the sensing roll, each sensor configured to sense and measure pressure when the sensor enters the nip region of the nip press, wherein the plurality of sets of pressure-measuring sensors comprises n sets of sensors, wherein each sensor of a one of the n sets has a corresponding sensor in each of the remaining n−1 sets, each corresponding sensor being located at the same cross-directional position and spaced 360°/n apart circumferentially from an adjacent sensor on the sensing roll, each set of sensors forming a partial helix which extends about 360°/n around the sensing roll, each of the corresponding sensors of the plurality of sets providing a measurement of pressure at the respective cross-directional position which is averaged to supply an average measurement to processing equipment which calculates and displays a nip pressure profile for the nip press.

Claim 15:
A method for determining a nip pressure profile of a sensing roll of a nip press, comprising: measuring a pressure exerted on a first sensor disposed at a particular cross-directional position on the sensing roll as the first sensor enters a nip region of the nip press; measuring a respective pressure exerted on one or more additional sensors at the particular cross-directional position as they enter the nip region of the nip press, each of the one or more additional sensors being located at the particular cross-directional position as the first sensor and spaced apart circumferentially from the first sensor; and averaging the pressure measurement of the first sensor and the pressure measurement of the one or more additional sensors and determining a nip pressure profile, wherein the first sensor, the one or more additional sensors and a plurality of further sensors, the further sensors being located at one or more other cross-directional positions along the sensing roll, comprise a plurality of sensors arranged as n sets of sensors, wherein each sensor of a one of the n sets has a corresponding sensor in the remaining n−1 sets, each corresponding sensor being located at a same cross sectional position and spaced 360°/n apart circumferentially from an adjacent sensor, each set of sensors forming a partial helix which extends about 360°/n around the sensing roll.

Claim 18:
A method for determining a nip pressure profile of a sensing roll of a nip press, comprising: placing n sets of sensors on the sensing roll, wherein n is an integer greater than one, each sensor of the n sets of sensors being disposed around the sensing roll for sensing pressure exhibited on the sensing roll at that sensor's location and for providing a pressure signal representative thereof, each of the sensors of the n sets being disposed at a particular cross-directional position out of a plurality of cross-directional positions along the sensing roll, each sensor of a one of the n sets having a corresponding sensor in the remaining n−1 sets, each corresponding sensor being located at the same cross-directional position and spaced 360°/n apart circumferentially from an adjacent sensor on the sensing roll, each set of sensors forming a partial helix which extends about 360°/n around the sensing roll; measuring the pressure exerted on each sensor of the n sets when the sensing roll is rotating and the sensors are in the nip region of the nip press; and at each of the plurality of cross-directional positions, averaging the pressure readings of each sensor of the n sets located at that cross-directional position.

Claim 25:
A method for providing a nip pressure profile of a sensing roll of a nip press, comprising: providing a sensing roll having a working length and a plurality of cross-directional positions disposed along the working length; placing multiple pressure-measuring sensors at each cross-directional position, the sensors at each cross directional position being spaced apart circumferentially from the other; measuring the pressure exerted on each sensor at each cross-directional location as the sensor moves into the nip region of the nip press; at each cross-directional position, averaging the pressure measurements from all sensors at that cross-directional position to determine an average pressure measurement at each cross-directional position; and utilizing the average pressure measurements from each cross-directional position to provide a nip pressure profile for the nip press, wherein the multiple pressure-measuring sensors at each cross-directional position are arranged as n sets of sensors, wherein each sensor of a one of the n sets has a corresponding sensor in the remaining n−1 sets, each corresponding sensor being located at a same cross sectional position and spaced 360°/n apart circumferentially from an adjacent sensor, each set of sensors forming a partial helix which extends about 360°/n around the sensing roll.








Claim Objections
5. 	Claims 1-29 and 31-34 are objected to because of the following informalities:  Claim 1 recites “the second set” should read “a . Appropriate correction is required.
 	Claim 6 recites “the multiple sets” should read “a 
 	Claims 9-11 recite “a second set” should read “the second set”. Appropriate correction is required.

 6. 	Claims 1, 9-11, 18, and 31-34 are objected to because of the following informalities: The claims recite “but is spaced”, should read “and spaced”. Appropriate correction is required.
7. 	Claims 2 and 29 are objected to because of the following informalities: The claims recite “the first set of sensors are”, Examiner suggests replacing either "are" with "is” or “ set” with “ sets” for clarity purpose. Appropriate correction is required.
8. 	Claim 23 is objected to because of the following informalities: The claim recites “ such that a sensor of the first set will be in the nip region”, Examiner suggests replacing "will be" with "is” for clarity purpose. Appropriate correction is required.


Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



10.	Claims 1-6, 8, and 22-29 are rejected under 35 U.S.C. 102(b) as being anticipated by Moore US 5562027 (hereinafter, Moore027).

15.  	Regarding claim 1, Moore027 discloses a  sensing roll for use in a nip press (Fig. 1), comprising: 	a substantially cylindrical member having an outer surface and adapted for rotational movement (Fig. 1 item 2 and Fig. 3B); 	a roll cover circumferentially overlying the outer surface of the cylindrical member (Fig 3B item 5: roll cover); and 	a sensing system associated with the roll cover, comprising: a first set of pressure-measuring sensors disposed in a particular configuration along the roll cover, each sensor of the first set being located at a particular cross-directional position on the roll cover (abstract, Fig 2C item 4; disclosing one or more sensors for measuring the nip pressure at several locations along the roll length); and 	at least one additional set of pressure-measuring sensors disposed in a particular configuration along the roll cover, each sensor of the second set being located at a particular cross-directional position on the roll cover, wherein each sensor of the first set has a corresponding sensor in the second set which is located at the same cross-directional position but is spaced apart circumferentially in an evenly spaced or unevenly spaced manner (Figs. 2A-2C item 4 and column 5 lines 1-50).
11. 	Regarding claim 2, Moore027 discloses the sensing roll of claim 1 as disclosed above.  
 	Moore027 further discloses the first set of sensors are aligned in a helical configuration around the cylindrical member (column 5 line 6; disclosing spiral formation).12.	Regarding claim 3, Moore027 discloses the sensing roll of claim 2 as disclosed above.  
 	Moore027 further discloses multiple sets of sensors are aligned in a helical configuration around the cylindrical member (column 5 lines 1-50; disclosing spiral formation).
13.	Regarding claim 4, Moore027 discloses the sensing roll of claim 1 as disclosed above.  
 	Moore027 further discloses wherein the first set of sensors is aligned around the circumference of the cover roll in a single revolution (column 5 lines 1-67, Fig 2C). 
 	
14. 	Regarding claim 5, Moore027 discloses the sensing roll of claim 4 as disclosed above.  
 	Moore027 further discloses multiple sets of sensors are aligned around the circumference of the cover roll in a single revolution (column 5 lines 1-67, Fig 2C). 

15. 	Regarding claim 6, Moore027 discloses the sensing roll of claim 5 as disclosed above.  
 	Moore027 further discloses the multiple sets of multiple sensors are located at each cross-directional position, separated circumferentially in an even spaced or unevenly spaced manner (column 5 lines 1-67, Figs 2A-2C). 


16.	Regarding claim 8, Moore027 discloses the sensing roll of claim 1 as disclosed above.  
 	Moore027 further discloses the pressure being applied to a sensor from the plurality of sets of sensors is measured when these sensors enter the nip region of the nip press (column 5 lines 1-61 and Figs 2C, 2D).

17.  	Regarding claim 22, Moore027 discloses a method for sensing and removing the effects of rotational variability from the nip pressure profile of a sensing roll of a nip press, comprising: 	placing multiple sets of sensors on the sensing roll, each sensor of the multiple sets of sensors being disposed around the sensing roll for sensing pressure exhibited on the sensing roll at that sensor's location and for providing a pressure signal representative thereof, each of the sensors of the multiple sets being disposed a particular cross-directional position along the sensing roll, each sensor of the multiple sets having a corresponding sensor in the other sets which is located at the same cross-directional position and is spaced apart circumferentially on the sensing roll (abstract and Figs 1, 2B, 2C); and  	measuring the pressure exerted on each sensor of the multiple sets when the sensing roll is rotating and the sensors are in the nip region of the nip press (abstract, column 5 lines 1-61 and Figs 5A, 5B); and 	comparing the pressure readings of each sensor of the multiple sets with the pressure readings of the corresponding sensors of the additional sets of sensors (abstract and Figs 5A, 5B).
18.  	Regarding claim 23, Moore027 discloses the method of claim 22 as disclosed above.  
 	Moore027 further discloses the sensors of the plurality of sets are disposed along the sensing roll such that a sensor of the first set will be in the nip region of the nip press when a sensor of the second set is also in the nip region of the nip press (column 5 lines 1-62 and Figs. 2B-2D).

19.  	Regarding claim 24, Moore027 discloses the method of claim 22 as disclosed above.  
 	Moore027 further discloses a pressure measurement is made to each sensor of each sets as the sensors enter the nip region (column 5 lines 1-62 and Figs 2B-2D).
20.  	Regarding claim 25, Moore027 discloses the method of claim 22 as disclosed above.  
 	Moore027 further discloses the measurements of the sensors are transmitted wirelessly by a device attached to the sensing roll (Fig 1 and claim 13: disclosing wireless transmitter).
22.  	Regarding claim 26, Moore027 discloses the method of claim 22 as disclosed above.  
 	Moore027 further discloses each sensor of the first set is located at different cross-directional position from another sensor of the first set (column 5 lines 1-67, Figs 2A-2C and 4A-4D). 
 	

23. 	Regarding claim 27, Moore027 discloses the method of claim 22 as disclosed above.  
 	Moore027 further discloses the first set of sensors and the additional sets of sensors are disposed in a helical configuration along the sensing roll and spaced apart circumferential from each other evenly or unevenly spaced (column 5 lines 1-25; disclosing spiral formation).
24. 	Regarding claim 28, Moore027 discloses the method of claim 22 as disclosed above.  
 	Moore027 further discloses adjusting the sensing roll to reduce the variability of the nip pressure profile (abstract and column 4 lines 54-65).
25.	Regarding claim 29, Moore027 discloses the method of claim 22 as disclosed above.  
 	Moore027 further discloses the first set of sensors are disposed along the sensing roll in a particular pattern and the additional sets of sensors are disposed in the same pattern (Fig 2C).

Claim Rejections - 35 USC § 103

26.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


27.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moore027, in view of Moore et al. US 2009/0320612 (hereinafter, Moore612). 

28. 	Regarding claim 7, Moore027 discloses the sensing roll of claim 1 as disclosed above.  
 	Moore027 further discloses a transmitter (Fig 1). 	
 	Moore027 does not disclose: 
 	a transceiver attached to the cylindrical member and each of the sensors of the plurality of sets for transmitting data signals from the sensors.
 	However, Moore612 discloses:
  	 a transceiver attached to the cylindrical member and each of the sensors of the plurality of sets for transmitting data signals from the sensors (abstract). 
 	At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Moore612’s teaching of a transceiver attached to the cylindrical member and each of the sensors of the plurality of sets for transmitting data signals from the sensors with the system in Moore027.
 	One would have been motivated to do so in order to receive and transmit pressure data (Moore612, Abstract).


29.	Claims 9-11 and 31-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moore027, in view of Jones et al. US 4898012 (hereinafter, Jones). 

30. 	Regarding claim 9, Moore027 discloses the sensing roll of claim 1 as disclosed above.  
	Moore027 further discloses the at least one additional set of pressure-measuring sensors includes a second set and a third set, wherein the sensors are located at the same cross sectional position spaced 300 apart circumferentially (column 5 lines 44-60, Figs 2A-2D). 	
 	Moore027 does not disclose: 
 	 wherein each sensor of the first set has a corresponding sensor in the second and third sets which is located at the same cross sectional position but is spaced 120° apart circumferentially.
 	However, Jones discloses:
  	 wherein each sensor of the first set has a corresponding sensor in the second and third sets which is located at the same cross sectional position but is spaced 120° apart circumferentially (column 3 line 66-column 4 line 7: sets of sensors spaced 90° or 180° apart circumferentially). Moore027 discloses wherein the sensors are located at the same cross sectional position spaced 300 apart circumferentially as disclosed above. Moore027 in view of Jones does not disclose sensors spaced 120° apart circumferentially. However,  spacing sensors such as 120° apart circumferentially would have been obvious to one ordinary skill in the art based on the teaching of Moore027 in view of Jones). 
 	At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Jones’ teaching of wherein each sensor of the first set has a corresponding sensor in the second and third sets which is located at the same cross sectional position but is spaced 120° apart circumferentially with the system in Moore027.
 	One would have been motivated to do so in order to obtain pressure reading across the nip region reliably and accurately (Jones, Column 2, lines 22-25).

31. 	Regarding claim 10, Moore027 discloses the sensing roll of claim 1 as disclosed above.  
	Moore027 further discloses the at least one additional set of pressure-measuring sensors includes a second set, wherein the sensors are located at the same cross sectional position spaced 300 apart circumferentially (column 5 lines 44-60, Figs 2A-2D). 
 	Moore027 does not disclose: 
 	 wherein each sensor of the first set has a corresponding sensor in the second set which is located at the same cross sectional position but is spaced 180° apart circumferentially.
 	However, Jones discloses:
  	 wherein each sensor of the first set has a corresponding sensor in the second set which is located at the same cross sectional position but is spaced 180° apart circumferentially (column 3 line 66-column 4 line 7: sets of sensors spaced 90° or 180° apart circumferentially). Moore027 discloses wherein the sensors are located at the same cross sectional position spaced 300 apart circumferentially as disclosed above. Moore027 in view of Jones does not disclose sensors spaced 180° apart circumferentially. However,  spacing sensors such as 180° apart circumferentially would have been obvious to one ordinary skill in the art based on the teaching of Moore027 in view of Jones). 
 	At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Jones’ teaching of wherein each sensor of the first set has a corresponding sensor in the second set which is located at the same cross sectional position but is spaced 180° apart circumferentially with the system in Moore027.
 	One would have been motivated to do so in order to obtain pressure reading across the nip region reliably and accurately (Jones, Column 2, lines 22-25).

32. 	Regarding claim 11, Moore027 discloses the sensing roll of claim 1 as disclosed above.  
	Moore027 further discloses the at least one additional set of pressure-measuring sensors includes a second set, a third set and a fourth set, wherein the sensors are located at the same cross sectional position spaced 300 apart circumferentially (column 5 lines 44-60, Figs 2A-2D). 
 	Moore027 does not disclose: 
 	 wherein each sensor of the first set has a corresponding sensor in the second, third and fourth sets, each corresponding sensor being located at the same cross sectional position but is spaced 90° apart circumferentially from an adjacent sensor.
 	However, Jones discloses:
  	 wherein each sensor of the first set has a corresponding sensor in the second, third and fourth sets, each corresponding sensor being located at the same cross sectional position but is spaced 90° apart circumferentially from an adjacent sensor (column 3 line 66-column 4 line 7: sets of sensors spaced 90° apart circumferentially). 
 	At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Jones’ teaching of wherein each sensor of the first set has a corresponding sensor in the second, third and fourth sets, each corresponding sensor being located at the same cross sectional position but is spaced 90° apart circumferentially from an adjacent sensor with the system in Moore027.
 	One would have been motivated to do so in order to obtain pressure reading across the nip region reliably and accurately (Jones, Column 2, lines 22-25).

33. 	Regarding claim 31, Moore027 discloses the sensing roll of claim 1 as disclosed above.  
	Moore027 further discloses the at least one additional set of pressure-measuring sensors includes a second set and a third set, wherein each sensor of the first set has a corresponding sensor in the second and third sets which is located at the same cross sectional position but is spaced 30° apart circumferentially, each set of sensors forming a partial helix (column 5 lines 1-60, Figs 2A-2D). 
 	Moore027 does not disclose: 
 	wherein each sensor of the first set has a corresponding sensor in the second and third sets which is located at the same cross sectional position but is spaced 120° apart circumferentially, each set of sensors forming a partial helix which extends about 120° around the sensing roll.
 	However, Jones discloses:
  	 wherein each sensor of the first set has a corresponding sensor in the second and third sets which is located at the same cross sectional position but is spaced 120° apart circumferentially, each set of sensors forming a partial helix which extends about 120° around the sensing roll (column 3 line 66-column 4 line 7, Fig. 4: sets of sensors spaced 90° or 180° apart circumferentially). Moore027 discloses wherein the sensors are located at the same cross sectional position spaced 300 apart circumferentially as disclosed above. Moore027 in view of Jones does not disclose sensors spaced 120° apart circumferentially. However,  spacing sensors such as 120° apart circumferentially would have been obvious to one ordinary skill in the art based on the teaching of Moore027 in view of Jones). 
 	At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Jones’ teaching of wherein each sensor of the first set has a corresponding sensor in the second and third sets which is located at the same cross sectional position but is spaced 120° apart circumferentially, each set of sensors forming a partial helix which extends about 120° around the sensing roll with the system in Moore027.
 	One would have been motivated to do so in order to obtain pressure reading across the nip region reliably and accurately (Jones, Column 2, lines 22-25).

34. 	Regarding claim 32, Moore027 discloses the sensing roll of claim 1 as disclosed above.  
	Moore027 further discloses the at least one additional set of pressure-measuring sensors includes a second set, wherein each sensor of the first set has a corresponding sensor in the second set which is located at the same cross sectional position but is spaced 30° apart circumferentially, each set of sensors forming a partial helix (column 5 lines 1-60, Figs 2A-2D). 
 	Moore027 does not disclose: 
 	wherein each sensor of the first set has a corresponding sensor in the second set which is located at the same cross sectional position but is spaced 180° apart circumferentially, each set of sensors forming a partial helix which extends about 180° around the sensing roll.
 	However, Jones discloses:
  	 wherein each sensor of the first set has a corresponding sensor in the second set which is located at the same cross sectional position but is spaced 180° apart circumferentially, each set of sensors forming a partial helix which extends about 180° around the sensing roll (column 3 line 66-column 4 line 7, Fig. 4: sets of sensors spaced 180° apart circumferentially). 
 	At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Jones’ teaching of wherein each sensor of the first set has a corresponding sensor in the second set which is located at the same cross sectional position but is spaced 180° apart circumferentially, each set of sensors forming a partial helix which extends about 180° around the sensing roll with the system in Moore027.
 	One would have been motivated to do so in order to obtain pressure reading across the nip region reliably and accurately (Jones, Column 2, lines 22-25).

35. 	Regarding claim 33, Moore027 discloses the sensing roll of claim 1 as disclosed above.  
	Moore027 further discloses the at least one additional set of pressure-measuring sensors includes a second set, a third set and a fourth set, wherein each sensor of the first set has a corresponding sensor in the second, third and fourth sets, each corresponding sensor being located at the same cross sectional position but is spaced 30° apart circumferentially from an adjacent sensor, each set of sensors forming a partial helix (column 5 lines 1-60, Figs 2A-2D). 
 	Moore027 does not disclose: 
 	each corresponding sensor being located at the same cross sectional position but is spaced 90° apart circumferentially from an adjacent sensor, each set of sensors forming a partial helix which extends about 90° around the sensing roll.
 	However, Jones discloses:
  	 each corresponding sensor being located at the same cross sectional position but is spaced 90° apart circumferentially from an adjacent sensor, each set of sensors forming a partial helix which extends about 90° around the sensing roll (column 3 line 66-column 4 line 7, Fig. 4: sets of sensors spaced 90° apart circumferentially). 
 	At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Jones’ teaching of each corresponding sensor being located at the same cross sectional position but is spaced 90° apart circumferentially from an adjacent sensor, each set of sensors forming a partial helix which extends about 90° around the sensing roll with the system in Moore027.
 	One would have been motivated to do so in order to obtain pressure reading across the nip region reliably and accurately (Jones, Column 2, lines 22-25).


36.	Claims 12, 13, 16-21, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moore027, in view of Moore et al. (US 6568285, hereinafter, Moore285). 

37. 	Regarding claim 12, Moore027 discloses a system for calculating and displaying a nip pressure profile for a nip press, comprising: 	a sensing roll configured with a second roll in a nip press, the sensing roll and the second roll adapted to rotatingly press matter therebetween in a nip region, the sensing roll having a plurality of cross-directional positions along its length, the sensing roll including a plurality of sets of pressure-measuring sensors (abstract and Fig 1); 	each sensor of the plurality of sets of sensors being disposed at a cross-directional position along the sensing roll, each sensor configured to sense and measure pressure when the sensor enters the nip region of the nip press, wherein each sensor of the plurality of sets has a corresponding sensor in each of other sets which is located at the same cross-directional position but is spaced apart circumferentially on the sensing roll (abstract,  column 5 lines 50-61, and Figs 2A-2C: one or more sensors for measuring the nip pressure at several locations along the roll length);
 	each of the corresponding sensors of the plurality of sets providing a measurement of pressure at the respective cross-directional position which is supplied to processing equipment which calculates and displays a nip pressure profile for the nip press and a nip rotational variability profile (abstract and column 4 lines 46-65: once the computer 18 has received the signals from the sensors and computed a pressure value, display 20 can indicate the pressure numerically, graphically or in any other
desired manner depending upon the operator's needs. Cross machine pressure profiles, as well as through the nip profiles can be displayed).
 	Moore027 does not disclose: 
 	providing a measurement of pressure which is average measurement.
 	However, Moore285 discloses:
  	 providing a measurement of pressure which is average measurement (column 14 lines 7-23: compute pressure value for each type sensor…further provide averages of the pressure). 
 	At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Moore285’s teaching of providing a measurement of pressure which is average measurement with the system in Moore027.
 	One would have been motivated to do so in order to correct any pressure irregularity based on average pressure value (Moore285, column 14 lines 7-23).

38.  	Regarding claim 13, Moore027 in view of Moore285 disclose the system of claim 12 as disclosed above.  
	Moore027 further discloses a mathematical model is used to analyze the plurality of sensor readings at each cross-directional position to correct the nip pressure and calculate the nip rotational variability profile (abstract and Figs 1, 5A, 5B). See also Moore285 (column 14 lines 7-23).
39.  	Regarding claim 16, Moore027 in view of Moore285 disclose the system of claim 12 as disclosed above.  
	Moore027 further discloses the sensors of the each set are disposed in a certain pattern along the sensing roll (Figs 2A-2C).
40.  	Regarding claim 17, Moore027 in view of Moore285 disclose the system of claim 16 as disclosed above.  
	Moore027 further discloses each of the plurality of sets of sensors is disposed in a continuous helical configuration around the sensing roll (column 5 line 6: spiral formation).
41.  	Regarding claim 18, Moore027 discloses a method for sensing and removing the effects of rotational variability from the nip pressure profile of a sensing roll of a nip press, comprising: 	measuring the pressure exerted on a first sensor disposed at a particular cross- directional position on the sensing roll as the first sensor enters the nip region of the nip press (abstract and Fig 2D); 	measuring the pressure exerted on additional sensors at the same cross-directional locations as they enter the nip region of the press, the additional sensors being located at the same cross-directional position as the first sensor but spaced apart circumferentially from the first sensor (abstract,  column 5 lines 50-61, and Figs 2D, 2C:  one or more sensors for measuring the nip pressure at several locations along the roll length); and determining the nip variability profile (abstract and column 4 lines 46-65).
 	Moore027 does not disclose: 
 	averaging the pressure measurement sensors.
 	However, Moore285 discloses: 
 	averaging the pressure measurement sensors and determining the nip variability profile (column 14 lines 7-23; disclosing providing averages of the pressure values, as well as initiate a correction signal to an optional control system). 
 	At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Moore285’s teaching of averaging pressure measurement with the system in Moore027.
 	One would have been motivated to do so in order to correct any pressure irregularity based on average pressure value (Moore285, column 14 lines 7-23).

42. 	Regarding claim 19, Moore027 in view of Moore285 disclose the system of claim 16 as disclosed above.  
	Moore027 further discloses displaying the nip pressure profile based on the pressure measurements of the first and second sensors (abstract and column 4 lines 46-65). 
 	Moore027 does not disclose: 
 	average pressure measurement.
 	However, Moore285 discloses: 
 	average pressure measurement (column 14 lines 7-23; disclosing providing averages of the pressure values, as well as initiate a correction signal to an optional control system). 
 	At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Moore285’s teaching of averaging pressure measurement with the system in Moore027.
 	One would have been motivated to do so in order to correct any pressure irregularity based on average pressure value (Moore285, column 14 lines 7-23).

43. 	Regarding claim 20, Moore027 in view of Moore285 disclose the system of claim 16 as disclosed above.  
	Moore027 further discloses displaying the nip pressure profile and nip variability profile based upon a mathematical model of the plurality of pressure readings at each cross-directional position(abstract and Figs 1, 5A-5B). See also Moore285 (column 14 lines 7-23).
44.	Regarding claim 21, Moore027 in view of Moore285 disclose the system of claim 16 as disclosed above.  
	Moore027 further discloses adjusting the sensing roll to reduce the variability of the pressure profile (abstract and column 4 lines 54-65). See also Moore285 (column 14 lines 24-31).
45.  	Regarding claim 30, Moore027 discloses method for sensing and removing the effects of rotational variability from the nip pressure profile of a sensing roll of a nip press, comprising: 	providing a sensing roll having a working length and a plurality of cross- directional positions disposed along the working length (Fig 1); 	placing multiple pressure-measuring sensors at each cross-directional position, the plurality of sensors being spaced apart circumferentially from the other(abstract and Fig 2C); 	measuring the pressure exerted on each sensor at each cross-directional location as the sensor moves into the nip region of the nip press (abstract,  column 5 lines 50-61, and Figs 2D, 2C; disclosing one or more sensors for measuring the nip pressure at several locations along the roll length); and 	utilizing the pressure measurements from each cross-directional position to provide a nip pressure profile for the nip press (abstract, column 4 lines 46-65, Figs 5A, 5B).
 	Moore027 discloses utilizing the pressure measurements from each cross-directional position to provide a nip pressure profile for the nip press as disclosed above.  
 	Moore027 does not disclose:
 	 averaging the pressure measurements from each sensor of a pair to determine an average pressure measurement at each cross-directional position and utilizing the average pressure measurement.
 	However, Moore285 discloses:
 	 averaging the pressure measurements from each sensor of a pair to determine an average pressure measurement at each cross-directional position and utilizing the average pressure measurement (column 14 lines 7-23; disclosing providing averages of the pressure values, as well as initiate a correction signal to an optional control system). 
 	At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Moore285’s teaching of averaging pressure measurement with the system in Moore027.
 	One would have been motivated to do so in order to correct any pressure irregularity based on average pressure value (Moore285, column 14 lines 7-23).


46.	Claims 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moore027, in view of Moore 285, in further view of Moore612. 

47.  	Regarding claim 14, Moore027 in view of Moore285 disclose the system of claim 12 as disclosed above.  
	Moore027 further discloses a transmitter (Fig 1). 
 	Moore027 in view of  Moore285 does not disclose: 
 	a transceiver attached to the sensing roll and to each of the sensors of the plurality of sets for transmitting data signals from the sensors to a receiver unit. 	However, Moore612 discloses:
  	a transceiver attached to the sensing roll and to each of the sensors of the plurality of sets for transmitting data signals from the sensors to a receiver unit. (abstract). 
 	At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Moore612’s teaching of a transceiver attached to the sensing roll and to each of the sensors of the plurality of sets for transmitting data signals from the sensors to a receiver unit with the system in Moore027 in view of  Moore285.
 	One would have been motivated to do so in order to receive and transmit pressure data (Moore612, Abstract).

48.  	Regarding claim 15, Moore027 in view of Moore285 in view of Moore612 disclose the system of claim 14 as disclosed above.  
	Moore027 further discloses a processing unit for calculating the nip pressure distribution based on the pressure measurements of each plurality of corresponding sensors of the multiple sets of sensors and displaying the nip pressure profile and nip variability profile on a display unit (abstract and column 4 lines 46-65).
 	Moore027 in view of Moore612 does not disclose:
 	 average of the pressure measurement.
 	However, Moore285 discloses:
 	 average of the pressure measurement (column 14 lines 7-23: disclosing providing averages of the pressure values, as well as initiate a correction signal to an optional control system). 
 	At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Moore285’s teaching of average of the pressure measurement with the system in Moore027 in view of Moore612.
 	One would have been motivated to do so in order to correct any pressure irregularity based on average pressure value (Moore285, column 14 lines 7-23).


Examiner’s Notes 

50.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or make obvious the claim invention in claim 34 “the at least one additional set of pressure- measuring sensors includes n sets of sensors, wherein each sensor of the n sets has a corresponding sensor in the remaining n sets, each corresponding sensor being located at the same cross sectional position but is spaced 360°/n apart circumferentially from an adjacent sensor, each set of n sensors forming a partial helix which extends about 360°/n around the sensing roll 
” in combination with the rest of the claim limitations as claimed and defined by the Applicant. 



Conclusion
51.	Examiner has cited particular columns and line numbers and/or paragraphs and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  

52.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864